DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 7, 11, and 15 are objected to because of the following informalities: 
In claim 1, line 4, “portion; and” which should be –portion;--.
In claim 1, line 7, “third cavity;” should be –third cavity; and--.
In claim 7, line 4, “treated;” should be –treated; and--.
In claim 11, line 3, “the neck portion” should be –and the neck portion--.
In claim 15, line 1, “the step” should be –the step of--.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,688,311. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for magnets within the pin cavities, does not reasonably provide enablement for magnets placed outside of the pins.  Regarding claim 14, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Note that the claim only states that there are two magnets of two pins. The specification lacks examples that indicate magnets being outside of the pin cavities.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “a body” in line 2. It is not clear if this is a new instance or is the “body” that encompasses the “body part” mentioned in line 1 of the claim.
Claim 1 recites the term “defining” in lines 6 and 7. It is not clear what the term is meant to encompass.
Claims 2-13 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 2 recites the limitation "the polarities" and “the same” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the polarities" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the magnetic north poles" and “the same” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “about 1 to 3 inches” in line 2. It is not clear to what degree outside of the range is being claimed.
Claim 7 recites the limitation "the surfaces of the pins that contact the body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the surface of the body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “two magnets of the two pins” in line 4. The structure that performs the step is not clear. It cannot be determined where the magnets are in relation to the pins. Are the magnets in the pins as shown in the specification or are the magnets outside of the pins? In addition, it is also not clear if there are two magnets of/in each pin or one magnet or/in each pin that totals two magnets between the two pins.
Claim 14 recites the limitation “allowing” in line 4. It is not clear how one would complete a step of “allowing” two magnetic fields to interact. 
Claim 14 recites the limitation “at the same time” in line 5. There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –simultaneously--.
Claim 14 recites the limitation “the intersecting magnetic field” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 15-17 inherit the deficiencies of claim 14 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 7 states “the pins that contact the body part being treated” in lines 2-3, which is positive recitation to a living organism. It is suggested to amend the phrase using “configured to” or “adapted to” language so that the claim does not have this positive recitation.
Claim 8 states “the surfaces of the pins that contact the body part being treated” in line 2, which is positive recitation to a living organism. It is suggested to amend the phrase using “configured to” or “adapted to” language so that the claim does not have this positive recitation.
Claim 9 states “the pins over the surface of the body part being treated” in line 2, which is positive recitation to a living organism. It is suggested to amend the phrase using “configured to” or “adapted to” language so that the claim does not have this positive recitation.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closet prior art found is US 2013/0238061 (Ron Edoute et al., hereinafter Ron Edoute). However, Ron Edoute does not show the following limitations in claims 1 and 14.
In regards to claim 1, the prior art of record does not teach or suggest a device with the combination of components, as claimed by Applicant, that includes pins attached to a mounting portion where each pin has a cavity and a magnet disposed within each cavity.  
Claims 2-13 are dependent on allowable matter from claim 1 and would be allowable once the 112 and double patenting rejections are overcome.

In regards to claim 14, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of allowing two magnetic fields of magnets within a cavity of each of the two pins which intersect to penetrate a location of the surface of the body part being treated at the same time.
Claims 15-17 are dependent on allowable matter from claim 14 and would be allowable once the 112 and double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791